Sognier, Judge.
Standard Management Company (Standard) filed a dispossessory action against Marguerite Dashiell. The trial court sitting without a jury found in favor of Standard. Dashiell appeals.
1. Appellant contends the trial court erred by granting judgment against her because the principles of res judicata and full faith and credit require a judgment in her favor. Appellant argues that a prior judgment between the parties involved and resolved in her favor the same issues as were disputed in this action.
“Harmful error must be shown ‘by the record; it may not be done by assertions appearing only in his brief or in his enumerations of error. [Cits.]’ [Cit.]. Whenever the record of another case is considered by the trial court (because introduced into evidence or because judicial notice is taken), that prior record should be included in the record on appeal. [Cit.]” Continental Ins. Co. v. Carter, 171 Ga. App. 162, 163 (318 SE2d 770) (1984). The prior judgment argued by appellant is not included in the record and therefore we must assume the trial court’s judgment was proper and supported by sufficient evidence. Id. at 163.
2. Appellant contends the judgment is not supported by the evidence. However, in the absence of a transcript we are bound to assume that the trial court’s findings are supported by competent evidence. Rivera v. Housing Auth., 168 Ga. App. 49, 50 (1) (308 SE2d 57) (1983).

Judgment affirmed.


Birdsong, P. J., and Carley, J., concur.